Order entered October 20, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00409-CV

             PEOPLE PRIORITY SOLUTIONS, LLC, Appellant

                                         V.

      MCILVEEN REAL ESTATE & MANAGEMENT, INC., Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-02057
                                  ORDER

      We REINSTATE this appeal which we abated to allow the trial court an

opportunity to clarify whether it intended its May 3, 2021 order of dismissal for

want of prosecution to be a final, appealable judgment. A supplemental clerk’s

record containing a copy of the trial court’s modified order of dismissal for want of

prosecution has been filed, and the modified order recites that the judgment is

final, appealable, and disposes of all parties and claims. Accordingly, the trial

court having rendered a final judgment and the appellate record having been filed,

we ORDER appellant to file its brief no later than November 19, 2021.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE